Name: Commission Regulation (EU) No 15/2010 of 7 January 2010 amending Annex I to Regulation (EC) No 689/2008 of the European Parliament and of the Council concerning the export and import of dangerous chemicals (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade;  means of agricultural production;  marketing;  agricultural policy;  chemistry;  competition;  deterioration of the environment
 Date Published: nan

 9.1.2010 EN Official Journal of the European Union L 6/1 COMMISSION REGULATION (EU) No 15/2010 of 7 January 2010 amending Annex I to Regulation (EC) No 689/2008 of the European Parliament and of the Council concerning the export and import of dangerous chemicals (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 689/2008 of the European Parliament and of the Council of 17 June 2008 concerning the export and import of dangerous chemicals (1), and in particular Article 22(4) thereof, Whereas: (1) Regulation (EC) No 689/2008 implements the Rotterdam Convention on the Prior Informed Consent Procedure (PIC procedure) for Certain Hazardous Chemicals and pesticides in International Trade, signed on 11 September 1998 and approved, on behalf of the Community, by Council Decision 2003/106/EC of 19 December 2002 concerning the approval, on behalf of the European Community, of the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade (2). (2) Annex I to Regulation (EC) No 689/2008 should be amended to take into account regulatory action in respect of certain chemicals taken pursuant to Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the registration, evaluation, authorisation and restriction of chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (3), Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (4) and Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (5). (3) It has been decided not to include the substances 1,3-dichloropropene, benfuracarb and trifluralin as active substances in Annex I to Directive 91/414/EEC, with the effect that those active substances are banned for pesticide use and thus should be added to the lists of chemicals contained in Parts 1 and 2 of Annex I to Regulation (EC) No 689/2008. Since new applications were submitted that will require new decisions on inclusion in Annex I to Directive 91/414/EEC, the addition to the list of chemicals contained in Part 2 of Annex I to Regulation (EC) No 689/2008 should not be applied until the new decisions on the status of these chemicals. (4) It has been decided not to include the substance methomyl as active substance in Annex I to Directive 91/414/EEC and not to include the substance methomyl as active substance in Annex I, IA or IB to Directive 98/8/EC with the effect that this active substance is banned for pesticide use and thus should be added to the lists of chemicals contained in Parts 1 and 2 of Annex I to Regulation (EC) No 689/2008. Since a new application was submitted that will require a new decision on inclusion in Annex I to Directive 91/414/EEC, the addition to the list of chemicals contained in Part 2 of Annex I to Regulation (EC) No 689/2008 should not be applied until the new decision on the status of this chemical. (5) It has been decided not to include the substances diazinon, dichlorvos and fenitrothion as active substances in Annex I to Directive 91/414/EEC, with the effect that those active substances are severely restricted for pesticide use and thus should be added to the list of chemicals contained in Part 2 of Annex I to Regulation (EC) No 689/2008 because virtually all use is prohibited despite the fact that those substances have been identified and notified for evaluation under Directive 98/8/EC and may thus continue to be authorised by Member States until a decision under that Directive will be taken. (6) Directive 91/414/EEC provides in Article 8(2) for a time period of 12 years during which Member States are allowed to authorise the placing on the market of plant protection products containing certain active substances. That time period has been extended by Commission Regulation (EC) No 2076/2002 of 20 November 2002 extending the time period referred to in Article 8(2) of Council Directive 91/414/EEC and concerning the non-inclusion of certain active substances in Annex I to that Directive and the withdrawal of authorisations for plant protection products containing these substances (6). However, since the active substances azinphos-methyl and vinclozolin were not approved for inclusion in Annex I to Directive 91/414/EEC before expiry of that time period, Member States were obliged to withdraw national authorisations of plant protection products containing those substances as from 1 January 2007. As a result the active substances azinphos-methyl and vinclozolin are therefore banned for pesticide use and thus should be added to the list of chemicals contained in Part 2 of Annex I to Regulation (EC) No 689/2008. (7) It has been decided to severely restrict the use of the substances fenarimol, methamidophos and procymidone by several measures including that those active substances were only included for a very short period in Annex I to Directive 91/414/EEC. After expiry of this period those active substances are not authorised to be used any more with the effect that they are banned in the category Pesticide and thus should be added to the list of chemicals contained in Parts 1 and 2 of Annex I to Regulation (EC) No 689/2008. (8) It has been decided to include the substance paraquat as active substance in Annex I to Directive 91/414/EEC by Commission Directive 2003/112/EC of 1 December 2003 amending Council Directive 91/414/EEC to include paraquat as an active substance (7). However, Commission Directive 2003/112/EC was annulled by the judgement of the Court of First Instance of the European Communities of 11 July 2007 in the case T-229/04 (8), with the effect that this active substance is banned for pesticide use and thus should be added to the list of chemicals contained in Parts 1 and 2 of Annex I to Regulation (EC) No 689/2008. (9) It has been decided to restrict the use of plant protection products containing the substance tolylfluanid under certain conditions by Commission Decision 2007/322/EC of 4 May 2007 laying down protective measures concerning uses of plant protection products containing tolylfluanid leading to the contamination of drinking water (9). In addition it has been decided by industry to withdraw plant protection products containing the active substance tolylfluanid from the market in order to protect human health with the effect that this active substance is banned for use in the subcategory pesticide in the group of plant protection products. The ban in this subcategory is considered a severe restriction in the category Pesticide and thus the active substance should be added to the list of chemicals contained in Parts 1 and 2 of Annex I to Regulation (EC) No 689/2008. (10) It has been decided to include the substance diuron as active substance in Annex I to Directive 91/414/EEC with the effect that this active substance is not any more banned for use in the subcategory Pesticide in the group of plant protection products. Consequently the active substance should be deleted from Part 1 of Annex I to Regulation (EC) No 689/2008. (11) A new application was submitted for the active substances cadusafos, carbofuran, carbosulfan and haloxyfop-R that will require a new decision on inclusion in Annex I to Directive 91/414/EEC and thus the chemicals should be deleted from the list of chemicals contained in Part 2 of Annex I to Regulation (EC) No 689/2008. The decision on addition to the list of chemicals in Part 2 of Annex I should not be taken before the new decision on the status of the substances under Directive 91/414/EEC will be available. (12) Annex I to Regulation (EC) No 689/2008 should therefore be amended accordingly. (13) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 133 of Regulation (EC) No 1907/2006, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 689/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 204, 31.7.2008, p. 1. (2) OJ L 63, 6.3.2003, p. 27. (3) OJ L 396, 30.12.2006, p. 1. (4) OJ L 230, 19.8.1991, p. 1. (5) OJ L 123, 24.4.1998, p. 1. (6) OJ L 319, 23.11.2002, p. 3. (7) OJ L 321, 6.12.2003, p. 32. (8) OJ C 199, 25.8.2007, p. 32. (9) OJ L 119, 9.5.2007, p. 49. ANNEX Annex I to Regulation (EC) No 689/2008 is amended as follows: 1. Part 1 is amended as follows: (a) the following entries are added: Chemical CAS No Einecs No CN Subcategory (*) Use limitation (**) Countries for which no notification is required 1,3-dichloropropene (1) 542-75-6 208-826-5 2903 29 00 p(1) b Benfuracarb 82560-54-1 2932 99 00 p(1) b Fenarimol + 60168-88-9 262-095-7 2933 59 95 p(1) b Methamidophos (2) + 10265-92-6 233-606-0 2930 50 00 p(1) b Methomyl 16752-77-5 240-815-0 2930 90 85 p(1)-p(2) b b Paraquat + 4685-14-7 225-141-7 2933 39 99 p(1) b Procymidone + 32809-16-8 251-233-1 2925 19 95 p(1) b Tolylfluanid + 731-27-1 211-986-9 2930 90 85 p(1) b Trifluralin 1582-09-8 216-428-8 2921 43 00 p(1) b (b) the following entry is deleted: Chemical CAS No Einecs No CN Subcategory (*) Use limitation (**) Countries for which no notification is required Diuron 330-54-1 006-015-00 2924 21 90 p(1) b 2. Part 2 is amended as follows: (a) the following entries are added: Chemical CAS No Einecs No CN Category (*) Use limitation (**) Azinphos-methyl 86-50-0 201-676-1 2933 99 80 p b Diazinon 333-41-5 206-373-8 2933 59 10 p sr Dichlorvos 62-73-7 200-547-7 2919 90 00 p sr Fenarimol 60168-88-9 262-095-7 2933 59 95 p b Fenitrothion 122-14-5 204-524-2 2920 19 00 p sr Methamidophos (3) 10265-92-6 233-606-0 2930 50 00 p b Paraquat 1910-42-5 217-615-7 2933 39 99 p b Procymidone 32809-16-8 251-233-1 2925 19 95 p b Tolylfluanid 731-27-1 211-986-9 2930 90 85 p sr Vinclozolin 50471-44-8 256-599-6 2934 99 90 p b (b) the following entries are deleted: Chemical CAS No Einecs No CN Category (*) Use limitation (**) Cadusafos 95465-99-9 n.a. 2930 90 85 p b Carbofuran 1563-66-2 216-353-0 2932 99 85 p b Carbosulfan 55285-14-8 259-565-9 2932 99 85 p b Haloxyfop-R (Haloxyfop-P-methyl ester) 95977-29-0 (72619-32-0) n.a. (406-250-0) 2933 39 99 (2933 39 99) p b (1) This entry does not affect the existing entry for cis-1,3-dichloropropene (CAS No 10061-01-5). (2) This entry does not affect the existing entry for soluble liquid formulations of methamidophos that exceed 600 g active ingredient/l. (3) This entry does not affect the entry in Annex I Part 3 for soluble liquid formulations of methamidophos that exceed 600 g active ingredient/l.